Exhibit 10.5

RELEASE AND CONSULTING SERVICES AGREEMENT

This Release and Consulting Services Agreement (hereinafter “Agreement”) is
entered into as of the 15th day of June, 2007, by and between ANTHONY J. RHEAD
(hereinafter referred to as “Rhead “) and CARMIKE CINEMAS, INC. (hereinafter
referred to as “Carmike”), and arises out of the resignation of Rhead as Senior
Vice President Entertainment/Digital. In consideration of the material promises
contained herein, the parties agree as follows:

1. RESIGNATION OF EMPLOYMENT. Rhead hereby voluntarily resigns as an employee
and officer of Carmike, as well as in each other capacity in which he served
Carmike and the entitles listed on Exhibit A attached hereto, effective as of
the 15th day of June, 2007 (the “Resignation Date”). Contemporaneously with the
signing of this Agreement, Rhead is signing and delivering to the Board of
Directors of Carmike (and each of the entities listed on Exhibit A) a notice of
resignation in the form attached hereto as Exhibit B indicating his resignation
as an officer of the entitles listed on Exhibit A hereto effective as of the
Resignation Date. It is agreed that as of the Resignation Date, Rhead has no
further privileges, duties, or obligations to Carmike, except as described in
this Agreement.

2. SEVERANCE PACKAGE. In consideration of the promises and releases made by
Rhead contained herein, Carmike agrees to provide Rhead with a Severance Package
consisting of the following:

(a) In exchange for Consulting Services as hereinafter set forth, Carmike will
pay Rhead his regular base salary at his current rate of pay from the
Resignation Date through and including December 31, 2007, less any amounts
required to be withheld under applicable laws and regulations, which will be
paid according to Carmike’s regular payday schedule from the next payday
following the Resignation Date to December 31, 2007. Rhead will remain on the
Carmike major medical plan for this period.

(b) Provided Rhead complies with the provisions of Section 4 hereof, on
December 31, 2007 Carmike will transfer to Rhead the 2006 Lexus LS430 (VIN #
JTHBN36F865047276) that he was permitted to use during his employment with
Carmike.

(c) The payments and benefits provided to Rhead in this Section 2 shall be
subject to all applicable income tax or other withholding required by applicable
federal, state or local law.

(d) Notwithstanding the release contained in Section 3 of this Agreement, it is
understood by all parties that Rhead does not release any claims that may arise
under the terms of this Agreement or after the effective date of this Agreement.
It is also agreed and understood that Rhead does not forfeit or release his



--------------------------------------------------------------------------------

claims to any funds held in his account in Carmike’s Deferred Compensation Plan.
Rhead also does not release any claim he may have to indemnification pursuant to
the terms of Carmike’s bylaws.

3. GENERAL RELEASE BY RHEAD. In exchange for the payments and benefits described
in Section 2 of this Agreement, Rhead hereby voluntarily, irrevocably, fully,
and completely RELEASES, ACQUITS, AND FOREVER DISCHARGES Carmike (including its
current and former owners, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, insurers,
subsidiaries, divisions, affiliates, and related business entities) from any and
all claims, complaints, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, and expenses of any nature whatsoever (whether known or
unknown) which Rhead ever had, may have, or now has arising from or related to,
directly or indirectly, Rhead ‘s employment with Carmike or the termination of
Rhead ‘s employment with Carmike, or other events accrued as of the date of
execution of this Agreement, including, but not limited to:

(a) Violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Civil Rights
Act of 1991, the Americans With Disabilities Act, the Equal Pay Act, the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Family and Medical Leave Act, the
Consolidated Omnibus Budget Reconciliation Act of 1985, or the Employee
Retirement Income Security Act; and

(b) Violations of any other federal or state statute or regulation or local
ordinance; and

(c) Claims for lost or unpaid wages, compensation, or other benefits claims
under state law, defamation, intentional infliction of emotional distress,
negligent infliction of emotional distress, bad faith action, slander, assault,
battery, wrongful or constructive discharge, negligent hiring, retention and/or
supervision, fraud, misrepresentation, conversion, tortious interference with
property, negligent investigation; and

(d) Any claims to benefits under any and all bonus, severance, workforce
reduction, early retirement, outplacement, or any other similar plan sponsored
by Carmike which Rhead ever had or now has or may in the future have; and

(e) Any other claims arising in tort or contract under state law.

In addition, Rhead acknowledges that this Agreement constitutes a full
SETTLEMENT, ACCORD AND SATISFACTION of all claims covered by the release
provisions of this paragraph. Notwithstanding the foregoing, it is understood by
all



--------------------------------------------------------------------------------

parties that Rhead does not release any claims that may arise under the terms of
this Agreement or after the effective date of this Agreement.

4. CONSULTING SERVICES. During the period commencing on the Resignation Date and
ending on December 31, 2007 (the “Consulting Period), Rhead agrees to be
available to serve, and to serve, in the capacity of an independent consultant
to Carmike. As a consultant to Carmike, Rhead agrees to be available to assist
Carmike with such matters related to the business of Carmike as shall be
mutually agreed to from time to time by Rhead and the COO of Carmike, including
but not limited to digital issues. Rhead specifically agrees to contact the COO
by telephone or email on Monday and Thursday of each week during the Consulting
Period to discuss such digital issues. During the Consulting Period, Rhead shall
perform the consulting services as an independent contractor and not as an
employee of Carmike. Carmike will not exercise direction or control over Rhead
in the performance of the consulting services. Rhead shall act solely in an
advisory capacity, and in consequence shall not hold himself out as an officer
or an employee of Carmike, and (unless otherwise instructed or authorized in
writing) Rhead shall not have an authority to act for Carmike or make any
decisions or commitments for or on behalf of Carmike.

Carmike agrees to reimburse Rhead for any reasonable and necessary expenses
Rhead incurs in performing services for Carmike during the Consulting Period so
long as such expenses are documented in writing and are submitted to Carmike for
reimbursement within thirty (30) days of the date the expense is incurred.

5. BUSINESS PROTECTION COVENANTS.

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

(a) “Confidential Information” shall mean valuable, non-public, competitively
sensitive data and information relating to the Carmike’s business that is not
generally known by or readily available to Carmike’s competitors. Confidential
Information does not include any information that comes into the public domain
without any action by Rhead .

(b) “Trade Secret” shall mean information, including a formula, pattern,
compilation, program, device, method, technique, or process that: (a) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.

(c) “Competing Business” shall mean any business (other than Carmike) that,
directly or indirectly, engages in the distribution and the exhibition of motion
pictures.



--------------------------------------------------------------------------------

(d) “Competitive Position” shall mean (A) Rhead ‘s direct or indirect equity
ownership (excluding ownership of less than one percent (1%) of the outstanding
common stock of any publicly held corporation) or control of any portion of any
Competing Business; (B) Rhead serving as a director; officer; consultant,
lender, joint venturer, partner, agent, or advisor of or to any Competing
Business; or (C) any employment arrangement or independent contractor agreement
between Rhead and any Competing Business whereby Rhead is required to perform
services for the Competing Business which are substantially similar to those
that Rhead performed for Carmike.

(e) “Restricted Territory” shall mean the thirty-seven (37) states of the United
States in which Carmike is operating as of the Effective Date. A list of these
states is attached hereto as Exhibit C. This Restricted Territory is intended to
be co-extensive with the actual geographic areas for which Rhead performed
services for Carmike as an employee and for which he will provide services to
Carmike as a consultant under this Agreement.

Rhead hereby agrees that he will not (without the prior written consent of
Carmike) for any reason in any fashion, either directly or indirectly use, sell,
lend, lease, distribute, license, transfer, assign, show, disclose, disseminate,
reproduce, copy, or otherwise communicate in any way for himself or for any
other person or entity (i) any Confidential Information for a period of three
(3) years after the Resignation Date; or (ii) any Trade Secret at any time
during which such information shall constitute a trade secret under Georgia law.

Rhead hereby covenants and agrees that he shall not, without the prior written
consent of Carmike in each instance, directly or indirectly, alone or in
conjunction with any other person or entity, accept, enter into or attempt to
enter into a Competitive Position in the Restricted Territory during the
Consulting Period and for one year after the termination of the Consulting
Period.

Rhead hereby agrees that he shall not, without the prior written consent of
Carmike in each instance, directly or indirectly, during the Consulting Period
and for one year after the termination of the Consulting Period: (i) hire any
“key” employee of Carmike; or (ii) solicit or attempt to solicit any “key”
employee, consultant, contractor or other personnel of Carmike to terminate,
alter or lessen such party’s affiliation or relationship with Carmike or to
violate the terms of any agreement or understanding between such party and
Carmike For purposes of the preceding sentence, “key” employees, consultants,
contractors and other personnel of Carmike are those who have access to
Confidential Information or Trade Secrets.

Rhead hereby agrees that he shall not, without the prior written consent of
Carmike in each instance, directly or indirectly, during the Consulting Period,
solicit or attempt to solicit for or on behalf of any person or entity engaged
in a Competing Business any dealer, customer or actively sought prospective
dealer; distributor, or



--------------------------------------------------------------------------------

customer of Carmike with whom he had significant contact while an employee of
Carmike through the end of the Consulting Period.

Rhead hereby acknowledges and agrees that he has sufficient skills to find
alternative commensurate work in his field of expertise that would not involve a
violation of this Section 5. Additionally, Rhead hereby acknowledges and agrees
that the covenants set forth in this Section 5 are reasonable as to time, scope,
territory and otherwise given Carmike’s need to protect its legitimate business
interests and given the substantial benefits Rhead is receiving hereunder. Rhead
further acknowledges and agrees that monetary damages may not be an adequate
remedy for any breach of the provisions of’ Section 5 of this Agreement and that
Carmike may (in its sole discretion) apply to any court of law or equity of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce or prevent any violation (or threatened violation) of Section 5
of this Agreement. Any equitable or monetary relief provided pursuant to this
Section 5 will be in addition to other damages to which Carmike is entitled
under Section 9 of this Agreement or the law. In the event any covenant or
agreement contained in this Section 5 shall be determined by a court of
competent, jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it is the intention of the parties
hereto that this Section 5 be interpreted to extend only over the maximum period
of time for which it may be enforceable and/or over the maximum geographical
area as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.

6. CONFIDENTIALITY.

Rhead agrees that he will keep the terms and provisions of this Agreement
strictly and absolutely confidential. Rhead agrees not to disclose any
information whatsoever regarding this Agreement, except Rhead may divulge the
terms and provisions of this Agreement to his spouse, financial advisor, and/or
legal counsel or as may be required by law or by order of a court of competent
jurisdiction. Notwithstanding the provisions of this Section 6, Rhead shall not
be precluded from disclosing to a prospective employer (i) that he worked for
Carmike as its chief financial officer, and (ii) thereafter, he worked for
Carmike as a consultant. In addition, Rhead may disclose to the prospective
employer the general nature of his work for Carmike and his compensation.

7. COOPERATION IN LITIGATION.

Rhead agrees to cooperate fully with Carmike in the preparation and assertion of
any claim or defense in connection with any action, suit or proceeding brought
by or against Carmike; provided however, that Rhead ‘s obligation under this
Section 7 shall apply only to matters in which Rhead was involved, or in respect
of which Rhead acquired information as a result of his services as an employee,
officer or director of Carmike. Carmike shall reimburse Rhead for all reasonable
expenses



--------------------------------------------------------------------------------

incurred by Rhead (including reasonable attorney’s fees and expenses) as a
result of any request by Carmike under this Section 7.

8. RETURN OF CARMIKE’S PROPERTY. Rhead agrees to return to Carmike all data,
lists, information, memoranda, documents, identification cards, credit cards,
keys, computers, fax machines, beepers, phones, files (including copies thereof)
and all other property of Carmike within five (5) business days after the
Resignation Date. Upon the execution hereof, Rhead further agrees to transfer
the River Club and Green Island memberships to Carmike.

9. VIOLATIONS OF AGREEMENT.

Any material breach by Rhead of the agreements contained in Sections 3 through 8
of this Agreement shall constitute a material breach of this Agreement and shall
result in the following:

(a) Rhead will automatically forfeit all unpaid benefits he is scheduled to
receive under this Agreement; and

(b) Carmike shall be entitled to such other monetary and equitable relief as
allowed by law, including reimbursement of payments hereunder.

10. SUCCESSORS. The parties agree that this Agreement and the releases contained
herein shall be binding upon and inure to the benefit of the parties hereto and
their respective successors, heirs, executors, administrators, assigns, and
representatives.

11. ENTIRE AGREEMENT. The parties affirm that this Agreement sets forth the
entire agreement between the parties, and shall fully replace and supersede any
and all prior agreements, understandings, or representations between the parties
hereto pertaining to the subject matter hereof. The parties further affirm that
the only consideration of their agreement to execute, and their execution of
this Agreement is described herein and that there are no other promises or
agreements of any kind which have caused them to execute this Agreement.

12. SEVERABILITY. The parties agree that the provisions of this Agreement are
contractual and not merely a recital. Should any portion of this Agreement be
found by any court of competent jurisdiction to be invalid, void, illegal,
contrary to law or public policy, or otherwise unenforceable, it is expressly
agreed by the parties that the validity of the remaining parts, terms, or
provisions will remain intact and stand in full force and effect as if said
unenforceable provision had never been contained herein.

13. APPLICABLE LAW. This Agreement shall be governed by the law of the State of
Georgia.



--------------------------------------------------------------------------------

14. EFFECTIVE DATE OF AGREEMENT AND OPTION TO REVOKE. The parties agree and
understand that Rhead may revoke this Agreement within seven (7) days after
signing it. The last day upon which this Agreement can be revoked is referred to
herein as the “Last Revocation Day.” Revocation shall be made by delivering a
written notice of revocation to Lee Champion, General Counsel for Carmike, no
later than 5:00 p.m. Eastern Time, on the Last Revocation Day at the following
address:

F. Lee Champion, III

Attorney for Carmike Cinemas, Inc.

P. O. Box 391

Columbus, Georgia 31902-0391

The parties agree and understand that if Rhead does not revoke this Agreement
prior to the Last Revocation Day, this Agreement shall become effective on the
day following the Last Revocation Day and Rhead shall receive the Severance
Package described in Section 2 of this Agreement. If Rhead does revoke this
Agreement prior to the Last Revocation Day, this Agreement shall not become
effective and Rhead will not receive the Severance Package described in
Section 2 of this Agreement.

15. PERIOD OF CONSIDERATION AND CONSULTATION WITH COUNSEL.

Rhead hereby represents and warrants that:

(a) Rhead has CAREFULLY READ THIS AGREEMENT AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS AGREEMENT;

(b) Rhead has had an OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE AS TO
THE TERMS OF THIS AGREEMENT to the full extent that he desired before signing
this Agreement;

(c) Rhead understands that this Agreement FOREVER RELEASES Carmike from any
legal action arising prior to the date of execution of this Agreement;

(d) Rhead has had the opportunity to REVIEW AND CONSIDER THIS AGREEMENT FOR A
PERIOD OF AT LEAST TWENTY ONE (21) DAYS before signing it;

(e) Rhead understands that HE SHALL HAVE SEVEN (7) DAYS FOLLOWING THE EXECUTION
OF THIS AGREEMENT TO REVOKE SAID AGREEMENT;

(f) In signing this Agreement, Rhead DOES NOT RELY ON NOR HAS HE RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THIS
AGREEMENT by Carmike or by any



--------------------------------------------------------------------------------

of Carmike’s agents, representatives, or attorneys with regard to the subject
matter, basis, or effect of this Agreement or otherwise; and

(g) Rhead was not coerced, threatened, or otherwise forced to sign this
Agreement, and Rhead is VOLUNTARILY SIGNING AND DELIVERING THIS AGREEMENT of his
own free will.

IN WITNESS WHEREOF, the undersigned have signed and executed this Agreement on
the dates set forth below as an expression of their intent to be bound by the
foregoing terms of this Agreement.

 

     

/s/ Anthony J. Rhead    

        ANTHONY J. RHEAD

Sworn to and subscribed before me,

this the      day of June, 2007

     

 

      Notary Public       [Seal]             CARMIKE CINEMAS, INC.       BY:  

/s/ Lee Champion

      Title:  

Senior Vice President, Secretary and General Counsel

        1301 First Avenue         Columbus, GA 31901       Date:   June 15, 2007

 



--------------------------------------------------------------------------------

EXHIBIT A

ANTHONY J. RHEAD

 

Carmike Cinemas, Inc:    Senior Vice President    Entertainment/Digital Cinema
Eastwynn Theatres, Inc:    Senior Vice President    Entertainment/Digital Cinema
Military Services, Inc:    Senior Vice President-Film and Secretary
George G. Kerasotes Corporation                            Senior Vice
President-Film GKC Indiana Theatres, Inc:    Senior Vice President-Film GKC
Michigan Theatres, Inc:    Senior Vice President-Film GKC Theaters, Inc.   
Senior Vice President-Film

 



--------------------------------------------------------------------------------

EXHIBIT B

Board of Directors

(Name and Address of Entity)

I hereby resign as an officer of Carmike Cinemas, Inc. effective June 15, 2007.

This the      day of                     , 2007.

 

/s/ ANTHONY J. RHEAD

ANTHONY J. RHEAD



--------------------------------------------------------------------------------

EXHIBIT C

States in which Carmike is presently operating:

 

1. Alabama

2. Arkansas

3. Colorado

4. Delaware

5. Florida

6. Georgia

7. Idaho

8. Illinois

9. Indiana

10. Iowa

11. Kansas

12. Kentucky

13. Louisiana

14. Maryland

15. Michigan

16. Minnesota

17. Missouri

18. Montana

19. Nebraska

20. New Mexico

21. New York

22. North Carolina

23. North Dakota

24. Ohio

25. Oklahoma

26. Oregon

27. Pennsylvania

28. South Carolina

29. South Dakota

30. Tennessee

31. Texas

32. Utah

33. Virginia

34. Washington

35. Wisconsin

36. West Virginia

37. Wyoming